. RENDERED: SEPTEMBER 28, 2017
                                                          TO BE PUBLISHED




               ~upreme ·oruurf .nf ~tnfurkv
                               2017-SC-000141-KB


KENTUCKY BAR ASSOCIATION                                                    MOVANT



V.                             IN SUPREME COURT,



DELBERT KEITH PRUITT                                                RESPONDENT.



                              OPINION AND ORDER

      Delbert Keith Pruitt, Kez:itucky Bar Association (KBA) Number 87872,

was a4mitted to the practice of law in the Commonwealth of Kentucky on

October 29·, 1999, and his bar roster address is listed as 321 Ferry St.,

Metropolis, IL 62960. The Board of q.overnors found Pruitt guilty of violating

SCR 3.l30-l.4(a)(3) (two counts), -l.4(a)(4), .:3.4(c), and -8.l(b). For these

violations, the Board unanimously recommends Pruitt: f) be suspended from

the practice of law for 181 days, to run concurrent with any current

suspension; 2) be referred to the Kentucky Lawyer Assistance Progr?J.IIl

(KYLAP); and 3) pay all associated costs. For the following reasons, we adopt

the Board's recommendation.
                                  I. BACKGROUND

      This case concerns two separate complaints to the KBA. Pruitt failed to

respond to either of the charges, and they reached the Board as default cases

pursuantto.SCR 3.210. In addition to the matters currently before the Court,

Pruitt was privately admonished in 2006 and was suspended for sixty-one days

in 2016.

   A. KBA   File 22631
     . On February 20, 2014, Michael Orendoff filed a bar complaint against

Pruitt.· Orendoff alleged he hired Pruitt to defend him in a matter, but Pruitt

failed to file an answer in his case. Pruitt filed a response.to Orendoff's

complaint, indicating that he had drafted' the answer, and believed he had

mailed it. Pruitt asserted he returned Orendoff's retainer when he learned the

court had not received the document he thought he had mailed. During that

time period, Pruitt's wife had suffered a stroke and iater died. Pruitt asserted

that he· suffered from depression .

    . The Inquiry Commission determined a private admonition was the proper

discipline, conditioned.upon Pruitt's participation in KYLAP. As a result, the

terms of the admonition required Pruitt to send Bar Counsel quarterly updates

confirming his participation in the program. Pruitt .did not submit the KYLAP

reports, and KYLAP indicated he had ;not participated in the   progr~.
      .                                                                .
      Given Pruitt's failure to follow through with the condition of his

discipline, the Inquiry Commission iss11ed a two-count charge against him.

Count I asserted Pruitt violated SCR 3.130-l .4(a)(3) when he failed to keep



                                        2
 Orendoff reasonably informe~ concerning the status of his case. Count II

 asserted Pruitt violated SCR 3.130-3.4(c) when he "knowingly disobey[ed] an

 obligation under the. rules of a tribunal ..... " Pruitt did not answer the charge .

   . B. KBA File 16-DIS-24372

             Clayton Kennedy had hired Pruitt to represent him in a divorce action.

 On March 24, 2016, Kennedy filed a bar complaint against Pruitt, alleging

 Pruitt had failed to promptly and adequately communicate with Kennedy

· during the pendency of the divorce. Pruitt did not file a response to the

 complaint.

             The Inquiry Commission charged Pruitt in a two-count charge. Count I

 asserted Pruitt violated SCR 3.130-l.4(a)(3), (4) when he failed to keep Kennedy.
       '--
 reasonably informed about the status of his divorce and when he failed to

 "promptly comply with reasonable requests for information." Count II asserted

 Pruitt violated SCR 3.130-8.l(b) when he.failed "to respond to a.lawful demand

 for information from an admissions or disciplinary authority . . . ." Pruitt did
                                                                                        \

. not answer the charge.

                               II.   BOARD~S
                                          I
                                               RECOMMENDATION

             In.KBA File 22631, the Board voted 17 to 0 to find Pruitt guilty of both

 charges. In KBA File 16-DIS-24372, the Board voted 16 to 1 to find Pruitt

 guilty of Count I, and voted 17 to 0 to find him guilty of Count II. Thereafter,

 the   s~venteen     members of the Board unanimously recommended that Pruitt: 1)

 be suspended from the practice of law for 181 days, to be served concurrently

 with any other suspensions; 2) be referred to KYLAP for evaluation and


                                                3
assistance as necessary; and 3) pay all costs associated with these disciplinary

proceedings.

                  III. ADOPTION OF BOARD'S RECOMMENDATION
       Pursuant to SCR 3.370(9),1 this Court adopts the unanimous

recommendation of the Board given: 1) the significance of Pruitt's viola!ions, 2)

the fact that aside from filing an initial response in one of the cases; he has

failed to respond to any correspondence, and 3) his disciplinary history. Our

precedent supports the Board's       recommendatio~.      For example, in Kentucky

Bar Ass'n v. Quesinberry, 260 S.W.3d 786, 788 (Ky. 2008), we suspended

Quesinberry for 181 days for violating SCR 3.130-1.3, SCR 3.130-1.4, and SCR

3.130-8. l(b). In that case (much like Pruitt's), Quesinberry failed to file a -·
   l        \                                                                   '

divorce decree for her client and failed to respond to the KBA charges brought

against her. _Agreeing that the Board's recommended sanction is appropriate, it .

is ORDERED that:

       1. Pruitt is found guilty of the above-described and admitted violations of

          the Rules of Professional Conduct and thus suspended from the

          practi      3. In accordartce with SC;R 3.450, Pruitt is   direct~d   to pay all costs

         associated with these disciplinary proceedings against him, said sum

         being $484.88, for which execution may issue from this Court upon

         finality of this Opinion and Order; and

      4. Pursuant to SCR 3.390, Pruitt shall, within ten days from the entry of

         this Opinion and Order, notify all Kentucky clients, in writing, of his
                                     '-
         inability to represent them; notify, in writing, all Kentucky courts in

         which he has matters pending of his suspension from the practicf? of

         law; and furnish copies of all letters of notice to the. Office of Bar

         Counsel of the KBA. Furthermore, to the extent possible, Pruitt shall

         immediately cancel and cease any advertising activities in which he is

         engaged.

      Minton, C.J.; Hughes, Keller, VanMeter, Venters, and Wright; JJ.,

concur. Cunningham, J., not sitting.

      ENTERED: ·September 28, 2017.




                                          5